PER CURIAM.
The state, on behalf of petitioner, Julie Gleason, initiated filiation proceedings under ORS 109.125 against respondent, Mike Gregg. The state appeals from a judgment entered pursuant to a jury verdict in favor of respondent.
The state assigns as error the admission of evidence of prior sexual relations with a person other than respondent and a jury instruction given concerning disputable presumption of a child bom in wedlock. We conclude that the trial judge erred in admitting the evidence of Ms. Gleason’s prior sexual relations with another man and thus need not address the second assignment of error. See State ex rel Pershall v. Woolsey, 51 Or App 339, 625 P2d 1340, former opinion modified on other grounds, 52 Or App 69, 627 P2d 520, rev den 291 Or 9 (1981); State ex rel Leonard v. Hogan, 32 Or App 89, 92, 573 P2d 328 (1978).
Reversed and remanded.